Citation Nr: 1503884	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim for service connection for disability claimed as leukemia.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION


The Veteran served on active duty from October 1960 to October 1964.  He died in October 2007.  The appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2014, the appellant and her son testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records Virtual VA and the Veterans Benefits Management System.

The decision below addresses the accrued benefits claim.  The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the remand that follows the Board's decision.






FINDING OF FACT

For accrued benefits purposes, the Veteran had myelodysplasia syndrome, and not leukemia, and the myelodysplasia syndrome was not related to service, to include reported herbicide or radiation exposure. 


CONCLUSION OF LAW

The criteria for accrued benefits based on a pending claim for service connection for disability claimed as leukemia have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the appellant was provided all required notice in October 2008, prior to the initial adjudication of the claim.

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service treatment and personnel records have been obtained, and there is no indication that there are outstanding VA treatment records.  Notably, accrued benefits claims are decided based on the evidence in VA's possession at the time of the veteran's death.  Thus, no additional development is warranted.  Therefore, VA has properly assisted the appellant in obtaining any relevant evidence for the claim.

Legal Criteria 

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Additionally, a claim for purposes of accrued benefits is based on evidence in the file at the date of the veteran's death.  38 C.F.R. § 3.1000(a).  This means evidence in VA's possession on or before the date of death even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty, but no compensation will be paid for disability due to the abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.301, 3.303.

Where a veteran was exposed to a herbicide agent during active military, naval, or air service, certain enumerated conditions shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e). 

Service connection for disability based on radiation exposure can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service-connected, provided certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran filed a claim of service connection for leukemia in October 2007.  Unfortunately, the Veteran died prior to the adjudication of the claim.  Thus, this service connection claim was a pending claim at the time of his death, and adjudication of the claim for accrued benefits purposes is appropriate.  

Service connection for accrued benefits purposes is not warranted for leukemia.  The Board has carefully reviewed the evidence of record but finds no probative evidence that the Veteran had leukemia at any point during the pendency of the claim.  The evidence of record at the time of the Veteran's death does not reveal any medical finding or diagnosis of leukemia.  Instead, the record indicates that the Veteran had myelodysplasia syndrome.  Although myelodysplasia syndrome can progress to leukemia, and is referred to as preleukemia, it is not actually leukemia, and only becomes leukemia in approximately 25 percent of patients.  See July 31, 2007, private treatment record.  There is no medical evidence of a progression to leukemia, and the record does not suggest that the Veteran was competent to diagnose himself with leukemia rather than myelodysplasia syndrome.  Thus, service connection for accrued benefits purposes is not warranted for leukemia.  

Service connection for accrued benefits purposes is also not warranted for myelodysplasia syndrome.  Initially, the Board finds that the probative evidence of the record at the time of the Veteran's death shows that myelodysplasia syndrome was not present during service.  The service medical records reveal no histories or findings suggestive of myelodysplasia syndrome, the first diagnosis was rendered more than 43 years after discharge from service, and there is no evidence, to include history, suggesting that the myelodysplasia syndrome began during service.    

Secondly, the probative evidence of record at the time of the Veteran's death does not indicate that the myelodysplasia syndrome was due to any herbicide exposure during service:  myelodysplasia syndrome is not a presumptive condition under 38 C.F.R. § 3.309(e), and the record does not include any competent evidence linking the myelodysplasia syndrome to the reported in-service herbicide exposure.  In this regard, the Board notes that although the Veteran linked his condition to herbicide exposure, the record does not suggest that the Veteran possessed the specialized knowledge necessary to make such a determination.  Thus, his contention is not probative evidence of a connection between myelodysplasia syndrome and service.  

Thirdly, the probative evidence of record at the time of the Veteran's death does not indicate that the myelodysplasia syndrome was presumptively due to the reported radiation exposure.  Under the provisions of 38 C.F.R. § 3.309, when a veteran is deemed a "radiation-exposed veteran," certain diseases will be service-connected if they become manifested within a particular time period.  As discussed above, the probative evidence of record at the time of the Veteran's death indicates that he had myelodysplasia syndrome, which is not an enumerated disease.  Furthermore, the evidence does not indicate that the Veteran was a "radiation-exposed Veteran," as defined by 38 C.F.R. § 3.309:  the evidence of record at the time of the Veteran's death does not suggest that the Veteran, who served from October 1960 to October 1964, served on Amchitka Island, Alaska; participated in Operation DOMINIC I or II; would qualify as a member of the Special Exposure Cohort; or was at the test site or site staging area of a Soviet atmospheric test during service.  Thus, presumptive service connection for accrued benefits purposes is not available under 38 C.F.R. § 3.309.  

Service connection for accrued benefits purposes is also not warranted under 38 C.F.R. § 3.311.  Under this provision, certain development will be completed and the claim will be referred to the Under Secretary for Benefits for further consideration if the claim is based on a radiogenic disease, to include a condition for which the claimant has cited or submitted competent scientific or medical evidence indicating that the condition is a radiogenic disease.  While the evidence of record at the time of the Veteran's death included competent evidence that the disease at issue could be caused by radiation exposure, section 3.311 does not provide a presumption of service connection.  In addition, as noted above, evidence that was not actually or constructively of record at the time of the Veteran's death may not be considered in connection with the accrued benefits claim.

Finally, the probative evidence of record at the time of the Veteran's death does not establish that the myelodysplasia syndrome was related to service, to include the reported radiation exposure.  The record does include an opinion from a private physician revealing that the Veteran had reported involvement in "research and monitoring nuclear testing procedures" and "potential exposure to nuclear agents" during service and that it was, "highly likely that exposure to hazardous agents in the above circumstances could have predisposed [the Veteran] to developing," myelodysplasia syndrome.  Although this opinion links the Veteran's myelodysplasia syndrome to service, a speculative opinion such as this is not sufficient to support the claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In addition, the opinion was not accompanied by a rationale, to include an explanation as to how the Veteran's reported "potential exposure" resulted in the myelodysplasia syndrome.  Simply put, this opinion lacks sufficient probative value to establish the alleged nexus between the Veteran's active service and his myelodysplasia syndrome.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In sum, the probative evidence of record at the time of the Veteran's death does not indicate that the Veteran had leukemia or that the myelodysplasia syndrome is related to service, to include reported herbicide or radiation exposure.  Thus, service connection for accrued benefits purposes is not warranted.  


ORDER

Entitlement to accrued benefits based on a pending claim for service connection for disability claimed as leukemia is denied.  


REMAND

Based on the Veteran's reported radiation exposure during service and the October 2007 opinion provided by the private physician, further development of the cause of death claim funder 38 C.F.R. § 3.311 is required.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake the development required by 38 C.F.R. § 3.311(a)(2)(iii).  

2.  If the Veteran's exposure to ionizing radiation in service is established, refer the claim to the Under Secretary for Benefits or his or her designee for all required action under § 3.311.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


